Exhibit 10.8

THIRD AMENDMENT TO SUPPLEMENTAL

RETIREMENT/DEATH BENEFITS AGREEMENT

THIS AMENDMENT entered into this 2nd day of January, 2002 by and between POST,
BUCKLEY, SCHUH & JERNIGAN, INC. (PBSJ Inc.) and The PBSJ Corporation (PBSJ
Corp.), Florida corporations, with principal offices in Miami, Florida
(collectively hereinafter referred to as the “Corporations”) and John B.
Zumwalt, (hereinafter referred to as the “Employee”).

RECITALS

A. The Corporations and the Employee entered into a Supplemental
Retirement/Death Benefits Agreement (the “Agreement”) dated December 17, 1987,
which Agreement and subsequent Amendments dealt with the employment of the
Employee for a specified period.

WHEREAS, the parties hereto desire to further amend the Agreement and Amendments
to reflect the current and revised understanding of the parties with respect to
certain rights, obligations and benefits of the parties under the Agreement and
Amendments.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable considerations, the adequacy and receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 

  1. Expenses During Employment, Consulting and Retirement Terms

Expenses formerly identified in the Second Amendment as 2. (k) Automobile lease,
including insurance, tag, maintenance and repairs, and 2. (m) Country Club
Membership dues and fees, will now be reimbursed by the Corporation to the
employee in accordance with the current policies of the Corporation in effect as
of the date of the expense occurrence for the fifteen (15) year Consulting and
Retirement term of the Agreement. Expense identified as 2. (m) Country Club
Membership dues and fees will be subject to a maximum amount of $3,600 year.

 

  2. Miscellaneous.

(a) Except as expressly provided herein, the Agreement, as amended, shall remain
in full force and effect without any modification or waiver of any provision
thereof.

(b) This Third Amendment shall be governed by the laws of the State of Florida,
without regard to the principles of conflicts of laws thereunder.

(c) The Agreement, as amended, sets forth the entire understanding of the
parties as to the subjects discussed therein, and supersedes all prior
understandings, commitments, agreements, whether oral or written, relating to
the subject matter thereof.

(d) This Third Amendment may be executed in any number of counterparts, and each
such counterpart shall for all purposes be deemed an original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto affixed their hands and
seals as of the date and year first above written.

 

 

POST, BUCKLEY, SCHUH & JERNIGAN, INC.

A Florida Corporation

Attest:    

/s/ Becky S. Schaffer

  By:  

/s/ Richard A. Wickett

    Richard A. Wickett, Chairman   THE PBSJ CORPORATION Attest:    

/s/ Becky S. Schaffer

  By:  

/s/ Robert P. Paulsen

    Robert P. Paulsen, Executive Vice President   EMPLOYEE

/s/ Elizabeth A. Rufo

 

/s/ John B. Zumwalt

Witness   John B. Zumwalt